DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/24/2021, 02/23/2022, and 06/10/2022 were considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 8, and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kwon et al. (11455913).  With respect to claim 1, Kwon et al. discloses a display device (100), comprising: a display panel (DP, 120) in which a plurality of pixels (123) is defined; a back cover (110) disposed on a bottom surface of the display panel (DP, 120); a roller (170, 171) which winds or unwinds the back cover (110) and the display panel (DP, 120); and a cover unit (160) which is disposed at a lower side of the display panel (DP, 120) and includes a variable cover (150) which moves up or down as the display panel (DP, 120) is wound or unwound.  With respect to claim 2, Kwon et al. discloses the display device (100) according to claim 1, further comprising: a flexible film (130) disposed at the lower side of the display panel (DP, 120); and a printed circuit board (140) connected to the flexible film (130).  With respect to claim 3, Kwon et al. discloses the display device (100) according to claim 2, wherein the cover unit (160) is disposed to cover the flexible film (130) and the printed circuit board (140).  With respect to claim 5, Kwon et al. discloses the display device (100) according to claim 1, wherein the cover unit (160) includes: a top cover (163) disposed on a top surface of the back cover (110); the variable cover (150) which is disposed on a top surface of the top cover (163) to move up or down; and a base plate (161) disposed on a bottom surface of the back cover (110).  With respect to claim 8, Kwon et al. discloses the display device (100) according to claim 5, wherein the cover unit (160) further includes: a bottom cover (162) disposed between the back cover (110) and the base plate (161).  With respect to claim 12, Kwon et al. discloses the display device (100) according to claim 1, wherein the roller (170, 171) has a curved portion (171Ra, 171Rb) and a flat portion (171F).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Allowable Subject Matter
Claims 4, 6, 7, 9, 10, 11, and 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  as to claim 4, patentability resides, at least in part, in the extending sheet as claimed and including all of the other limitations of the base claim(s) respectfully; as to claim 6, patentability resides, at least in part, in the top cover includes: a first top cover which accommodates the printed circuit board; and a second top cover which is disposed on a top surface of the first top cover to be coupled to the variable cover as claimed and including all of the other limitations of the base claim(s) respectfully; as to claim 7, patentability resides, at least in part, in the top cover has a guide unit disposed on the top surface to be movably coupled to the variable cover to guide the variable cover to move up or down as claimed and including all of the other limitations of the base claim(s) respectfully; as to claims 9-11, patentability resides, at least in part, in the guide unit includes: a vertical portion which vertically protrudes toward the variable cover; and a horizontal portion which horizontally extends from both sides of the vertical portion as claimed and including all of the other limitations of the base claim(s) respectfully; as to claims 13-19, patentability resides, at least in part, in the roller shell which is disposed at an outside of the roller to accommodate the roller as claimed and including all of the other limitations of the base claim(s) respectfully.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA LEA-EDMONDS whose telephone number is (571)272-2043. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LISA LEA-EDMONDS
Primary Examiner
Art Unit 2847


/LISA LEA-EDMONDS/Primary Examiner, Art Unit 2847                                                                                                                                                                                                        2022-11-09